 
Exhibit 10.1

AGREEMENT AND RELEASE
 
Agreement and Release (“Agreement”) executed this 20th day of January, 2015, by
and between Robert Garrett, Jr. (“Executive”) with an address at 40 East 89th.
St., Apt. 15C, New York, NY, 10128 and Forward Industries, Inc., its parents,
subsidiaries and affiliates (the “Company”) with an address at 477 Rosemary
Ave., Suite 219, West Palm Beach, FL 33401.
 
1.   Executive has resigned from his employment and all positions with the
Company effective January 15, 2015 (“Termination Date”).  As of that date, all
Executive’s duties, responsibilities, office and title have ceased.  Executive
agrees to execute such documents and take such actions as may be necessary or
desirable to further effectuate the foregoing.  Capitalized terms used without
definition in this Agreement shall have the meanings set forth in the Employment
Agreement by and between Executive and the Company, dated as of March 1,
2012 (the “Employment Agreement”).
 
2.   (a)   Executive shall be paid the Accrued Obligations, which, for purposes
of clarity, shall include amounts owed to Executive as of the Termination Date
relating to his car allowance pursuant to Section 2(e) of the Employment
Agreement.  Such Accrued Obligations shall be paid to Executive no later than
February 13, 2015.  For purposes of calculating such Accrued Obligations, it is
agreed that Executive has ten (10) days of accrued but unused vacation time.
 
(b)   Provided that Executive returns an executed copy of this Agreement (but
not necessarily the ADEA Release Signature Block) to the Company by 5:00 p.m.
New York time on Tuesday, January 20, 2015, the Company shall pay to Executive
six (6) months of Executive’s Base Salary (at monthly rate of $25,000.00) and
six (6) months of Executive’s car allowance pursuant to Section 2(e) of the
Employment Agreement (at a monthly rate of $770.00), each to be paid in
accordance with the Company’s standard payroll procedures, less applicable
withholdings and deductions.
 
(c)   Provided that Executive has executed this Agreement in accordance with
Section 2(b) and the ADEA Release Effective Date (as defined below) occurs, the
Company shall:
 
(i)   pay, for a period of twelve (12) months following the Termination Date,
Executive’s health insurance, including but not limited to the Company’s medical
and dental plans for the Executive and his family,
 
(ii)   to the extent unvested at the Termination Date, provide for immediate and
full vesting of the Options,
 
(iii)   reduce the duration of the non-competition provision in Section 10(a) of
the Employment Agreement to three (3) months,
 
(iv)   pay to Executive a cash lump sum amount of $7, 852.44 in lieu of
Executive’s shares of restricted stock of the Company that would otherwise vest
on November 8, 2015, with such payment to be made within fifteen (15) business
days of the ADEA Release Effective Date, and

 
 
 

--------------------------------------------------------------------------------

 

(v)   allow Executive to keep his Company-issued computer and cell phone,
provided that (A) Executive first promptly delivers such computer and cell phone
to a forensic computer technician designated by the Company (the “Technician”),
as modified below, so that the Company can, at its expense, cause the Technician
to image all information contained on such devices (with the Technician
retaining a copy of the image and all information) and permanently remove any
Company-related information from such devices (with the Company being provided a
copy of such Company-related information) but return the devices with
Executive’s personal information, (B) Executive cooperates with the Company
and/or the Technician relating to the matters set forth in this Section 2(c)(v),
and (C) Executive shall be responsible for all charges incurred with maintaining
such devices from and after the Termination Date.  The Company shall instruct
the Technician to complete the process of imaging and deleting the
Company-related information from such devices so that they can be returned to
Executive within five (5) business days or less of receipt by the Technician
provided that the Company shall instruct the Technician to complete the process
for Executive’s cell phone first and return it to him as soon as reasonably
practicable and no later than five (5) business days following receipt by
Technician.  Executive shall be permitted to de-sync his Gmail account from his
cell phone and computer and delete any emails from his Gmail account on his
phone and computer before delivering them to the Technician provided that
Executive shall provide copies of any emails from his Gmail account that relate
to the Company, or its current or former board members, officers, directors or
employees within ten (10) business days of executing this Agreement. Executive
shall be permitted to delete any documents from his computer prior to delivering
it to the Technician provided that Executive represents to the Company that the
documents he has deleted were un-related to the Company, or its former or
current board members, officers, directors or employees.
 
3.   Executive agrees and acknowledges that the payments and/or benefits
provided in Section 2 above exceed any payments and benefits to which Executive
would otherwise be entitled under any policy, plan, and/or procedure of the
Company absent his signing this Agreement.
 
4.   Executive shall have up to twenty-one (21) days from the date of his
receipt of this Agreement to consider the terms and conditions of the ADEA
Release (as defined below) and to execute the ADEA Release Signature
Block.  Executive may accept the ADEA Release and execute the ADEA Release
Signature Block at any time within the twenty-one (21) day period by executing
it before a notary and returning it to the Board at 477 Rosemary Ave., Suite
219, West Palm Beach, FL 33401, no later than 5:00 p.m. New York time on the
twenty-first (21st) day after Executive’s receipt of this
Agreement.  Thereafter, Executive will have seven (7) days to revoke the ADEA
Release by stating his desire to do so in writing to the Board at the address
listed above, and delivering it to the Board no later than 5:00 p.m. New York
time on the seventh (7th) day following the date Executive signs the ADEA
Release Signature Block.  The effective date of the ADEA Release shall be the
eighth (8th) day following Executive’s signing of the ADEA Release Signature
Block (the “ADEA Release Effective Date”), provided the Executive

 
 
 
2

--------------------------------------------------------------------------------

 


does not revoke the ADEA Release during the revocation period specified in this
Section.  In the event Executive does not execute this Agreement in accordance
with Section 2(b), Executive shall not receive the payments provided
therein.  In the event Executive does not execute the ADEA Release Signature
Block in accordance with Section 2(c) and this Section 4, or in the event
Executive revokes the ADEA Release during the revocation period specified in
this Section 4 Executive shall not receive the payments or benefits provided in
Section 2(c) but the remaining terms of this Agreement shall remain in full
force and effect.
 
5.   (a)   In consideration of the payment and/or benefits referred to in
Section 2 above, Executive for himself and for his heirs, executors, and assigns
(hereinafter collectively referred to as the “Releasors”), forever releases and
discharges the Company and any and all of its parent corporations, subsidiaries,
divisions, affiliated entities, predecessors, successors and assigns, and any
and all of its and their employee benefit and/or pension plans and funds, and
any and all of its and their past or present officers, directors, stockholders,
managers, members, partners, agents, trustees, administrators, employees and
assigns (whether acting as agents for such entities or in their individual
capacities) (hereinafter collectively referred to as the “Releasees”), from any
and all claims, demands, causes of action, fees and liabilities of any kind
whatsoever (based upon any legal or equitable theory, whether contractual,
common-law, statutory, decisional, federal, state, local or otherwise), whether
known or unknown, which Releasors ever had, now have or may have against the
Releasees or any of them by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter (collectively,
“Claims”) from the beginning of the world up to and including the date the
Executive signs this Agreement, except for the obligations of the Company under
this Agreement.
 
(b)   Without limiting the generality of the foregoing subparagraph (a), this
Agreement is intended to and shall release the Releasees from any and all Claims
arising out of Executive’s employment with Releasees and/or the termination of
Executive’s employment, including but not limited to any claim(s) under or
arising out of (i) Title VII of the Civil Rights Act of 1964, as amended; (ii)
the Americans with Disabilities Act, as amended; (iii) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (excluding claims for accrued,
vested benefits under any employee benefit plan of the Company in accordance
with the terms of such plan and applicable law); (iv) the California Fair
Employment Practices and Housing Act; (v) New York State and City Human Rights
Laws; (vi) Section 806 of the Sarbanes Oxley Act of 2002; (vii) alleged
discrimination or retaliation in employment (whether based on federal, state or
local law, statutory or decisional); (viii) the terms and conditions of
Executive’s employment with the Company, the termination of such employment,
and/or any of the events relating directly or indirectly to or surrounding that
termination; and (ix) any law (statutory or decisional) providing for attorneys’
fees, costs, disbursements and/or the like.
 
(c)   As a further consideration and inducement for this Agreement, to the
extent permitted by law, Executive hereby waives and releases any and all rights
under Section 1542 of the California Civil Code or any analogous state, local or
federal law, statute, rule, order or regulation that Executive had or may have
with respect to any of the Releasees.  California Civil Code Section 1542 reads
as follows:
 
 
 
3

--------------------------------------------------------------------------------

 


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Executive hereby expressly agrees that this Agreement shall extend and apply to
all unknown, unsuspected and unanticipated injuries and damages, as well as any
that are now disclosed, arising prior to Executive’s execution of this
Agreement.  This release does not extend to those rights, which as a matter of
law cannot be waived, including but not limited to unwaivable rights Executive
may have under the California Labor Code.  Nothing in this Agreement shall limit
Executive’s right to file a charge or complaint with any state or federal agency
or to participate or cooperate in such a manner.
 
(d)   Notwithstanding the foregoing, nothing in Section 5(a), (b), or (c) of
this Agreement shall release any Claims Executive may have pursuant to the Age
Discrimination in Employment Act or the Older Workers Benefit Protection Act,
each as amended (collectively, the “ADEA”).  Rather, any release of ADEA Claims
by Executive (the “ADEA Release”) shall be governed solely by this Section 5(d),
and the other provisions of this Agreement, including Section 4.   As a further
consideration and inducement for this Agreement, Executive for himself and the
Releasors, forever releases and discharges the Company and any and all Releasees
from any and all Claims related to age discrimination or under the ADEA from the
beginning of the world up to and including the date the Executive signs the ADEA
Release Signature Block.
 
(e)   Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law.  Nevertheless, Executive understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Sections 5(a) (b), (c) and (d), including but not limited to financial
benefit or monetary recovery from any lawsuit filed or settlement reached by the
EEOC or anyone else with respect to any claims released and waived in this
Agreement.
 
6.   (a)   Executive agrees that he has not and will not engage in any conduct
that is injurious to the Company’s or any Releasee’s reputation or interest,
including but not limited to publicly disparaging (or inducing or encouraging
others to publicly disparage) the Company or any of the Releasees.
 
 
 
4

--------------------------------------------------------------------------------

 

(b)   Executive acknowledges that he has returned to the Company any and all
originals and copies of documents, materials, records, credit cards, keys,
building passes, computers, blackberries and other electronic devices and other
items in his possession or control belonging to the Company or containing
proprietary information relating to the Company, except as modified in Section
2(C)(v) herein.
 
(c)   Executive acknowledges that the terms of Section 8, Confidentiality
Agreement, Section 9, Assignment of Intellectual Property, and Section 10,
Non-Competition; Non-Solicitation of the Employment Agreement are incorporated
herein by reference, and Executive agrees and acknowledges that he is bound by
their terms as modified by this Agreement.
 
7.   (a)   Executive will cooperate with the Company and/or its subsidiaries and
affiliates and its/their counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter in which
Executive was involved or of which Executive has knowledge.  Pursuant to Section
21 of the Employment Agreement, the Company will indemnify Executive under the
Company’s directors’ and officers’ liability insurance policy for claims arising
out of Executive’s acts during the Term.  
 
(b)   Executive agrees that, in the event he is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) that in any way relates to
Executive’s employment with the Company, he will give prompt notice of such
request to the Board, and will make no disclosure until the Company has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure, provided that nothing herein shall prevent Executive from
complying with the requirements of the law.
 
8.   Prior to public announcement, the terms and conditions of this Agreement
are and shall be deemed to be confidential, and shall not be disclosed by
Executive to any person or entity without the prior written consent of the
Board, except if required by law, and to Executive’s accountants, attorneys, and
spouse, provided that they agree to maintain the confidentiality of this
Agreement.  Executive further represents that he has not disclosed the terms and
conditions of this Agreement to anyone other than his attorneys, accountants and
spouse.
 
9.   The making of this Agreement is not intended, and shall not be construed,
as an admission that any of the Releasees has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Executive.
 
10.   The parties agree that this Agreement may not be used as evidence in a
subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.
 
11.   Executive acknowledges that: (a) he has carefully read this Agreement in
its entirety; (b) he has had an opportunity to consider fully the terms of this
Agreement; (c) he has been advised by the Company in writing to consult with an
attorney of his choosing in connection with this Agreement; (d) he fully
understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a
 
 
 
5

--------------------------------------------------------------------------------

 

reasonable opportunity to do so; (e) he has had answered to his satisfaction any
questions he has asked with regard to the meaning and significance of any of the
provisions of this Agreement; and (f) he is signing this Agreement voluntarily
and of his own free will and assents to all the terms and conditions contained
herein.
 
12.   This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.
 
13.   If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect.  However, the illegality or unenforceability of such provision
shall have no effect upon, and shall not impair the enforceability of, any other
provision of this Agreement; provided, however, that, upon any finding by a
court of competent jurisdiction that the release and covenants provided for by
Sections 5 and/or 6 above is illegal, void or unenforceable, Executive agrees to
execute a release, waiver and/or covenant that is legal and
enforceable.  Finally, any breach of the terms of Sections 5, 6, 7 and/or 8
above shall constitute a material breach of this Agreement as to which the
Company may seek appropriate relief in a court of competent jurisdiction.
 
14.   This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without regard to the
conflict of laws provisions thereof.  Actions to enforce the terms of this
Agreement, or that relate to Executive’s employment with the Company shall be
submitted to the exclusive jurisdiction of any state or federal court sitting in
the State of New York.
 
15.   This Agreement may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument of this Agreement.
 
16.   This Agreement (including any exhibits attached hereto) constitutes the
complete understanding between the parties with respect to the termination of
the Executive’s employment at the Company and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between the
parties.  No amendment of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by each of the parties hereto.
 
[Signature page follows]
 
 
 
6

--------------------------------------------------------------------------------

 

AGREEMENT TO ALL PROVISIONS EXCEPT THE ADEA RELEASE:

     
Dated:   1/20/15
 
/s/ Robert Garrett, Jr.
   
Robert Garrett, Jr.
     





AGREEMENT TO THE ADEA RELEASE (“ADEA RELEASE SIGNATURE BLOCK”):

     
Dated:   1/20/15
 
/s/ Robert Garrett, Jr.
   
Robert Garrett, Jr.
     







FORWARD INDUSTRIES, INC.
               
By: 
/s/ Michael Luetkemeyer  
Date:   1/21/15
 
Name:  Michael Luetkemeyer
     
Title:  Member of Board of Directors
   

 

7
